EXHIBIT 10.26(e)

 

FOURTH AMENDMENT TO LEASE

(Park Lane Mall, Reno, NV)

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of the 8th
day of August, 2017 (the “Effective Date”) by and between SYUFY ENTERPRISES,
L.P., a California limited partnership (“Landlord”), and CENTURY THEATRES, INC.,
a California corporation (“Tenant”), successor-in-interest to Century Theatres,
Inc., a Delaware corporation (“Original Tenant”).  

R E C I T A L S:

A.    Landlord and Original Tenant entered into that certain lease agreement
dated as of August 1, 1997 (as amended by that certain First Amendment to Lease
dated  April 15, 2005 and that certain Second Amendment to Lease dated September
29, 2005) and Landlord and Tenant entered into that certain Third Amendment to
Lease dated August 7, 2006 (collectively, the “Lease”), for certain premises
located in Reno, Nevada;

B.    The Initial Term of the Lease is scheduled to expire on August 31, 2018;

C.    Tenant wishes to extend the Term of the Lease and remodel the Premises in
conjunction with the anticipated reconstruction of the center formerly known as
the Park Lane Mall;

D.    Landlord agrees to forgo a portion of the Annual Fixed Rent during the
next two Renewal Terms in order to subsidize Tenant’s remodeling work; and

E.    Landlord and Tenant now desire to further amend the Lease, upon the terms
and conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Lease is hereby modified and
amended, and Landlord and Tenant hereby agree, as follows:

1.    Recitals Incorporated; Certain Defined Terms.  The Recitals set forth
above are incorporated into this Amendment and shall be deemed terms and
provisions hereof, as if fully set forth in this Paragraph 1.  Capitalized terms
that are used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Lease.

2.    Renewal Terms.  Although Section 3 of the Third Amendment to Lease
provides Tenant with four five-year Renewal Terms and one four-year Renewal
Term, the options for each of which Tenant may exercise individually, Tenant
hereby elects to exercise its option to extend the Lease by ten (10)
years.  Accordingly, the Term of the Lease shall not expire on August 31, 2018
but shall now incorporate the first two Renewal Terms and shall be extended to
August 31, 2028.

3.    Rent.  Commencing on September 1, 2018 and continuing through August 31,
2028, and subject to Tenant’s compliance with Section 5 below, Tenant’s
obligation to pay Annual Fixed Rent shall be suspended and Tenant shall instead
pay monthly and in the same manner as Annual Fixed Rent an amount equal to
$133,255.33 (the “Modified Annual Fixed Rent”).  Tenant’s right to pay Modified
Annual Fixed Rent shall expire on August 31, 2028 and thereafter Tenant shall
resume paying Annual Fixed Rent (to the extent Tenant elects to exercise the
third and any subsequent Renewal Terms).  (For the avoidance of doubt, Annual
Fixed Rent shall incorporate all scheduled increases thereto, including those
scheduled during the suspension of Annual Fixed Rent.)  In addition to Rent,
Tenant shall pay all other charges due under the Lease.

4.    Landlord’s Recapture Right.  The first grammatical paragraph in Section 4
of the Third Amendment to Lease is hereby deleted and replaced with the
following:

 

--------------------------------------------------------------------------------

 

“Tenant shall satisfy the Operating Condition throughout the Term of the Lease.
If, at any time during the Term of the Lease, Tenant fails to satisfy the
Operating Condition (defined below), for reasons other than Excused Closure
(defined below) or Force Majeure, then upon written notice from Landlord to
Tenant and Tenant’s failure to comply with the Operating Condition within seven
(7) days thereof, Landlord shall have the right, in addition to any other
remedies available to it, to terminate the Lease and recapture the Leased
Premises, without payment to Tenant, effective ten (10) days after Landlord’s
notice thereof to Tenant.”

5.    Tenant’s Remodel.  Subject to Force Majeure, prior to September 1, 2018
(the “Remodel Deadline”), Tenant shall commence and complete a remodel of
Tenant’s Building.  For the purposes hereof, “Remodel” shall include the
installation of a new roof, new heating, ventilation and air conditioning units,
new luxury recliners in all auditoriums, and other interior and exterior
improvements. Tenant shall invest no less than $1,200,000 in the Remodel (the
“Minimum Investment”). If, by the Remodel Deadline, Tenant has not made the
Minimum Investment as certified by a financial officer of Tenant, then Tenant
shall continue paying Annual Fixed Rent until Tenant has made the Minimum
Investment as certified by a financial officer of Tenant, after which time
Tenant shall have the right to pay Modified Annual Fixed Rent as provided in
Section 3 above.  

6.    Effect and Effectiveness of Amendment.  This Amendment modifies and amends
the Lease, and the terms and provisions hereof shall supersede and govern over
any contrary or inconsistent terms and provisions set forth in the Lease.  The
Lease, as previously amended and as hereby further amended and modified, remains
in full force and effect and is hereby ratified and confirmed.

[Signatures appear on following page]




2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date herein above provided.

Landlord:

SYUFY ENTERPRISES, L.P.,

a California limited partnership

 

By:

 

Syufy Properties, Inc., a California corporation

Its:

 

General Partner

 

By:

 

/s/ William Vierra  

Name:

 

William Vierra

Its:

 

Senior Vice President

 

Tenant:

CENTURY THEATRES, INC.,

a California corporation

 

By:

 

/s/ Thomas J. Owens

Name:

 

Thomas J. Owens

Title:

 

Executive Vice President- Real Estate

 

3